                                  Case 2:20-cv-00135-HCN-EJF Document 1 Filed 02/27/20 Page 1 of 1
.IS44 (Rev. JJ/15)                                                                CIVIL COVER SHEET
The .IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadin&s or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S/01' INS7'/WC1'10NS ON N!OXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
                                                                                                                    TA OPERATING LLC, A Delaware Limited Liability Company, as
    Pamela Whitney                                                                                                  successor-in-interest to NATIONAL AUTO/TRUCKSTOPS, INC, John
                                                                                                                    Does I - X, XYZ Corporations and/or Limited Liability Companies I - X
         (b) County of Residence of First Listed Plaintiff                _U_t_a_h_C_o_u_n~ty~-----                  County of Residence of First Listed Defendant _D_e_l_a_w_a_r_e_______
                                     (EXCE/'7' IN U.S. PLAINTIFF CASES)                                                                       (IN l!.S. !'LA/NT/FF CASt:S ONLY)
                                                                                                                      NOTE:       JN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

         ( C) A ttorne1s (Firm Name, Address, and Telephone Number)                                                    Attorneys (if Known)
    Matfhew B. Crane, Ford & Crane PLLC, 6605 S. Redwood Rd., Suite
    101, Salt Lake City, UT 84123. (801) 331-8668


    I I. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (!'lace an                                             "X" 111 one Boxfor Plaintiff'
                                                                                                                  (For Diversity Case.1· Only)                                              and One Box.fin· /Jefendanf)
    C'J I   U.S. Government                 ~3      Federal Question                                                                          PTF         DEF                                                PTF       DEF
               Plaintiff                              (U.S. Government Not a Party)                         Citizen ofThis State              ell( I      0 I          Incorporated or Principal Place        0 4      cl'I: 4
                                                                                                                                                                         of Business In This State

    0 2 U.S. Government                     0 4     Diversity                                               Citizen of Another State          0 2         0     2      Incorporated and Principal Place       CJ 5     0 5
           Defendant                                  (Indicate Citizenship (}/'Parties in Item Ill)                                                                      of Business In Another State

                                                                                                            Citizen or Subject of a           O 3         0     3      Foreign Nation                         0   6    0 6
                                                                                                               Forei n Coun
    IV. NATURE OF                SUIT(Placean "X"inOneBoxOnlyJ
I              <. ONTRA(•r                              . "l'Oli'.t'S:                                       ... lrnRFEITURE/l.'ltNAL'.l'Y                    lJANKRUll'I'CY                     OTHER STATUTES                    I
    0    110 Insurance                         PERSONAL INJURY                PERSONAL IN.JURY              0 625 Drng Related Seizure              o 422 Appeal 28 use 158                0 375 False Claims Act
    0    120 Marine                        0   310 Airplane                 0 365 Personal lnjmy -                of Property 21USC881              0 423 Withdrawal                       0 376 Qui Tam (31 use
    0    130 Miller Act                    0   315 Airplane Product               Product Liability         0 690 Other                                   28 USC 157                             3729(a))
    0    140 Negotiable lnstrnment                 Liability                0 367 Health Care/                                                                                             0 400 State Reapportionment ....
    0    150 Recove1y of Overpayment       0   320 Assault, Libel &               Phannaceutical                                                        }>u1.1111t      V'   1111,.;,HTS   0 410 Antitrust
              & Enforcement of' Judgment           Slander                        Personal Injury                                                   0 820 Copyrights                       0 430 Banks and Banking
    0    15 I Medicare Act                 0   330 Federal Employers'             Product Liability                                                 0 830 Patent                           0 450 Commerce                ·"':
    0    152 Rccove1y of Defaulted                 Liability                0 368 Asbestos Personal                                                 0 840 Trademark                        0 460 Deportation
              Student Loans                0   340 Marine                         Jnju1y Product                                                                                           0 470 Racketeer Influenced and
              (Excludes Veterans)          0 345 Murine Product                    Linbility                           LABOR·                           isOCIAL SECURl'l'Y                         Corrupt Orgnnizations
    []   153 Recove1y of' Overpayment             Liability                  PERSONAL PROPERTY              0 710 Fair Labor Standards              0   861 HIA (1395ff)                    0 480 Consumer Credit
              ofVcternn's Benefits         0 350 Motor Vehicle              0 370 Other Fraud                      Act                              0   862 Black Lung (923)                0 490 Cable/Sat TV
    0    160 Stockholders' Suits           0 355 Motor Vehicle              0 371 Trnth in Lending          0 720 Labor/Management                  0   863 DIWC/DJWW (405(g))              0 850 Securities/Commodities/
    0    190 Other Contract                      Product Liability          0 380 Other Personal                   Relations                        0   864 SSID Title XVI                         Exchange
    0    195 Contract Product Liability    O 360 Other Personal                   Prope11Y Damage           0 740 Railway Labor Act                 0   865 RSI (405(g))                    0 890 Other Statutoty Actions
    0    1% Franchise                            lnju1y                     0 385 Property Damage           0 751 Family and Medical                                                        0 89 J Agricultural Acts
                                           0 362 Personal lnjmy -                 Product Liability                Leave Act                                                                0 893 Environmental Matters
                                                 Medical Maloractice                                        0 790 Other Labor Litigation                                                    0 895 Freedom of Information
I          REAL PROPERTY                       CJVIL..Rll~HTS              . PRISONElRll'ETl'nONS           0 791 Employee Retirement                 FEDERAL.IAX SUITS                             Act
    D 210 Land Condemnation                0 440 Other Civil Rights           Habeas Corpus:                      Income Security Act               0 870 Taxes (U.S. Plaintiff             0 896 Arbia·ation             ...
    0 220 Foreclosure                      0 441 Voting                     0 463 Alien Detainee                                                          or Defendant)                     0 899 Administrative Procedure.
    0 230 Rent Lease & Ejectment           0 442 Employment                 0 510 Motions to Vacate                                                 0 871 IRS-Third Party                          Act/Review or Appeal of .
    0 240 Torts to Land                    0 443 Housing/                           Sentence                                                              26 USC 7609                              Agency Decision
    [] 245 Tort Product Liability                Accommodations             0 530 General                                                                                                   0 950 Constitutionality of ·
    0 290 All Other Real Property          0 445 Amer. w/Disabilities -     0 535 Death Penalty                   IMNl(GRATlON                                                                     State Statutes
                                                 Employment                   Other:                        0 462 Naturalization Application
                                           ~ 446 Amer. w/Disabilities -     0 540 Mandamus & Other          0 465 Other Immigrntion
                                                 Other                      0 550 Civil Rights                    Actions
                                           0 448 Education                  0 555 Prison Condition
                                                                            0 560 Civil Detainee -
                                                                                  Conditions of'                                                                                                                            ,   .....
                                                                                  Confinement
    V. ORIGIN           (l'l11cea11 "X"inOne/3oxOnly)
    i:i( I Original           0 2 Removed from                   0    3    Remanded from               LJ 4 Reinstated or        0 5 Transferred from                  0 6 Multidistrict
           Proceeding             State Court                              Appellate Courl                  Reopened                 Another District                      Litigation
                                                                                                                                        (.1· ec/M
                                                Cite the U.S. Civil S1atute under which you are filing (Do not cite j1m:w/lctlon11/ .1·tm111es unless dlversit1>):
                                                 42   u.s.c.     12188                                                       .                                               .
    VI. CA USE OF ACTION 1-B-r-ie-f-de_s_c-rip-t-io_n_o_f-ca-l-,s-e:-------------------------------------
                                                 Violations of Americans with Disabilities Act in Places of Public Accommodation
    VII. REQUESTED IN                           0     CHECK IF THIS IS A CLASS ACTION                           DEMAND$                                              CHECK YES only if demanded in complaint:
         COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                                                                                       JURY DEMAND:         0 Yes      ~No
    VIII. RELATED CASE(S)
                                                    (See ins/rucliom):
          IF ANY                                                            .JUDGE                                                                      DOCKET NUMBER
    DATE                                                                        SIGNATURE or ATTORNEY            or RECOP~
    02/27/2020                                                                 /s/ Matthew B. Crane
    FOR OFFICE USE ONLY                                                                                                             Case: 2:20-cv-00135
         RECEIPT II                  AMOUNT                                          APPL YING ffP
                                                                                                                                    Assigned To : Nielson, Howard C., Jr
                                                                                                                                    Assign. Date: 2/27/2020
                                                                                                                                    Description: Whitney v. TA Operating
                                                                                                                                    et al
